DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims.	● In Claim 1, lines 12-15, the recitation of “the fastening bolt passes through the transmission shaft to be butt-jointed with the central shaft, so that the first through hole is communicated with the second through hole…” The examiner notes the fastening bolt itself does not appear to be shown as being butt-jointed with central shaft. Instead, according to page 6, lines 5-6 of the Specification, “[a] sealing ring assembly 7 is provided at the joint between the fastening bolt 3 and the central shaft 121.” 	● In Claim 1, lines 21-24, the recitation of “a passage in communication with the water outlet hole (124) is reserved between the flange plate (10) and the saw blade (11) and a passage in communication with the water outlet hole (124) is reserved between the connecting seat (122) and the saw blade (11).” The examiner notes that if the structures corresponding to the aforementioned “passage” are shown, they must be labelled in the drawings.	No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites, “[a] water cooling device for saw blade cooling, comprising: a saw blade mounting shaft … [wherein] the saw blade mounting shaft comprises a central shaft and a connecting seat.” The “saw blade mounting shaft” is identified by reference character “12” in Applicant’s figure 1. The examiner notes this structure is generally formed as a disc-shaped body (which provides the connecting seat 122) with a first larger central shaft portion protruding from one side of the disc-shaped body upon 
	Claim 1, lines 12-15 recite, “the fastening bolt passes through the transmission shaft to be butt-jointed with the central shaft, so that the first through hole is communicated with the second through hole…” This limitation has the following issues:		As currently written, the aforementioned recitation of “butt-jointed” appears to require a direct contact relationship between the fastening bolt and the central shaft, but this does not appear to be supported by the Applicant’s disclosure. Rather, according to page 6, lines 5-6 of the Specification, “[a] sealing ring assembly 7 is provided at the joint between the fastening bolt 3 and the central shaft 121.” As such, it is unclear what can and cannot be included within the scope of “the fastening bolt passes through the transmission shaft to be butt-jointed with the central shaft.” In other words, it is unclear if aforementioned limitations require the fastening bolt to be in a direct butt-jointed relation with the central shaft, or if the Applicant intends on a sealing ring assembly to facilitate this butt-jointed relation between the two structures. Moreover, if the sealing ring assembly constitutes the butt-jointed relationship, it is unclear what the scope of the 
	Claim 9, lines 4-5 recite, “the saw blade is fixed on the connecting seat through the saw blade positioning pin.” There is insufficient antecedent basis for the recitation of “the saw blade positioning pin” in the claims. It is unclear what structure corresponds to 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Jacobsen (US Patent 2,343,556) discloses a severing machine with a water coolant system that extends axially along the spindle of the machine (fig. 5).	● Hamlin (US Patent 2,727,336) discloses a water cooling flange mechanism, as shown in fig. 9.	● Bieri (US Patent 4,557,245) is the closest prior art on the record and discloses a water cooling device for a saw blade (fig. 1) but, as best understood, fails to disclose a fastening bolt that extends through a transmission shaft..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 26, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/27/2022